Citation Nr: 1759060	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for right shoulder disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at November 2016 Travel Board hearing.  The transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  A psychological disorder was not manifest in service and is not attributable to service.

3.  ED was not manifest during service and is not related to a service-connected disease or injury.

4.  Sleep apnea was not manifest in service.

5.  A right shoulder disorder was not manifest during service and is not attributable to service.  Degenerative joint disease (DJD) was not manifest within one year of separation from service.

6.  Hypertension was not manifest during service and is not attributable to service.  Hypertension was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  A psychological disorder to include PTSD was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2017).

2.  ED was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014);  38 C.F.R. §§  3.102, 3.159, 3.303 (2017).

4.  A right shoulder disability was not incurred or aggravated by service and DJD may not be presumed to have incurred therein.  38 U.S.C.A. §§  1101,1112, 1113, 1131, 1137, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 3.309 (2017).

5.  Hypertension was not incurred or aggravated by service and hypertension  not be presumed to have incurred therein.  38 U.S.C.A. §§  1101,1112, 1113, 1131, 1137, 
5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issue Clarification

The Board first notes that the November 2013 Statement of the Case (SOC) characterized the issue of entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  The Veteran has not been service connected for diabetes mellitus, therefore this theory of entitlement fails.

II.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of letters dated in June 2009 and April 2010.  The AOJ notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and lay evidence have been obtained.  Moreover, the Veteran underwent regular treatment at a Veterans Affairs Medical Center (VAMC), the treatment records of which have been associated with the claims file.  In whole, these medical reports and opinions adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the November 2016 Travel Board hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2016).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014);  38 C.F.R. § 3.303 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as hypertension and degenerative arthritis incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a) (2017).).
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2017).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2017) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016) and 38 C.F.R. § 4.125 (2017) (requiring PTSD diagnoses to conform to the DSM-IV/5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) (2016); see also 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy requires that the Veteran had participated in events constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  It does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (2016) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3) (2017).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. Id.  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault. See 38 C.F.R. § 3.304(f)(5) (2017). 

The Board notes that the Veteran did not engage in combat with the enemy.  In this regard, the record shows that the Veteran did not serve during a period of war and his DD 214 does not show he has been awarded any combat-related medals.  Any assertion of combat or combat-like activity therefore is not credible.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable to the Veteran's appeal.

A.  PTSD

The Veteran contends that in-service stressors caused PTSD.  Moreover, he contends that PTSD, the medications he takes, or both have caused erectile dysfunction.

Review of STRs reveals no complaints of psychiatric disorders or treatment for any form of mental health disability.
In March 2010, the Veteran submitted a statement, via VA FORM 21-4138, in which he wrote that he was under the care of the mental hygiene clinic to receive therapy for "bouts of PTSD."

In a December 2009 VA preventative and health maintenance report, a VA nurse reported that the Veteran scored one on a PHQ-2 screen.  She noted that this result indicated that the Veteran tested negative for depression.  In response to a question of whether he was "feeling down, depressed, or hopeless," the Veteran responded "not at all."  The nurse also noted that there had been no suicide attempts over the past year.  However, the Veteran, according to the nurse, reported that several days he felt little interest or pleasure in doing things.  The same month, the Veteran complained of having anxiety issues and stress because "there was little work available," noting that his sleep was disturbed.  An examiner opined that he was prescribed one milligram of lorazepam to help with his anxiety and disturbed sleep.  The Veteran was noted to be alert and oriented to person, place, time, and circumstance.  He was "pleasant and cooperative," presenting a normal mood and effect.

In January and February 2010, a VA social worker wrote that the Veteran had requested individual therapy due to his inability to sleep.  Furthermore, according to the social worker, he shared concerns that his problems sleeping have impacted his relationship with his partner.  The Veteran reported that he had PTSD symptoms; however, the social worker provided no impression as to his psychological profile.  Furthermore, the Veteran contended that other men in his motor pool told racial jokes and did things that made him feel uncomfortable.  He also claimed that he engaged in many fights and was concerned that he would be attacked by the enemy or the other men with whom he lived on base.

In a March 2010 VA general social work note, a social worker opined that when the Veteran arrived at the treatment facility he was asked a number of questions to rule out PTSD.  The Veteran, according to the social work, began to describe multiple compulsive behaviors.  The Veteran stated that he was unable to explain why he needed to engage in compulsive actions, elaborating that he was not able to identify additional stress if his ritualistic behaviors were not carried out.
In April 2010, the Veteran was afforded a VA psychiatric assessment.  The examiner took note of the Veteran's ritualistic behaviors.  He appeared well-groomed, exhibited no abnormal psychomotor activity, and displayed normal articulation.  The examiner opined that his affect was mildly constricted and mood was anxious.  In a summary impression, the examiner provided primary insomnia, noting the presence of obsessive-compulsive disorder (OCD).  A selective serotonin reuptake inhibitor (SSRI) was prescribed.  In June 2010, a notation of PTSD was recorded in a treatment record on the basis of the Veteran's accounts in service.

In June 2010, VA provided a formal finding on the lack of information required to verify stressors in connection with the Veteran's PTSD claim.  The finding reported that while the Veteran filed a claim for PTSD, he did not provide details for verification of combat stressors.  All procedures to obtain sufficient information had been exhausted, according to the formal finding, and further efforts to do so would be futile.

A review of VA clinical psychology notes from August and September 2010 show that the Veteran received emotional and behavioral screening.  During this period, the Veteran was noted to have completed his sleep group therapy and requested introduction to a PTSD group.  VA treatment records from the end of 2010 to November 2011 are replete with notations concerning psychological group therapy, psychiatric medications, and mental status evaluations.  Examiners reported that the Veteran woke hypervigilant; however, showed no signs of suicidality, homicidal ideation, or psychotic features.  Mood was noted to be euthymic and affect was noted as mostly congruent.  While PTSD is noted throughout this period, no references were made to the DSM-IV or verifiable stressors.  OCD and anxiety were present during this period of VA treatment.  A VA social worker provided on-going progress notes as to the Veteran's participation in "PTSD Introduction and Readiness" group and individual therapy sessions.

At the November 2016 Travel Board hearing, the Veteran testified that he felt like killing himself or "killing someone today" when he was transferred to Germany with a group of soldiers with whom he interacted at Fort Huachuca.  The Veteran stated that he had been given a diagnosis of PTSD from his psychiatrist.
In February 2017, 4 lay statements were received (hereinafter "4 statements"), from the Veteran, from his military buddy, from his friend, and from his son.  As to PTSD, these statements took note of the Veteran's erratic behavior, psychiatric treatment, physical altercations, verbal outbursts, and aggressive behavior.  In large part, the statements' authors contended that they observed the Veteran's behavior first-hand.

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.

To the extent that the Veteran was diagnosed with OCD, there is no evidence of psychiatric disability in service or for several decades thereafter.  Throughout his VA treatment records, the Veteran's ritualistic behaviors have been closely linked to the Veteran's reports of PTSD in that same way that they were linked to anxiety about sleeping.  Furthermore, the Veteran did not assert that his psychiatric symptomatology was related to his service until March 2010, after he filed his initial claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The evidence of record is silent as to any link between the Veteran's psychiatric disorder, however diagnosed, and his active service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-4 (1994). 

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's psychiatric disorder, to an in-service event, the Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Veteran is competent to testify as to his symptoms and observations. See Kahana, 24 Vet. App. at 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent);  see also Jandreauv. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, the Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative value.  The Veteran's lay assertions are outweighed by VA clinicians' observations and reasoned conclusions that the Veteran has OCD, which has no in-service predicate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.  As the preponderance of evidence is against the claim for PTSD, service connection for ED is not warranted as it cannot be secondary to a non-service-connected disability as a matter of law.

B.  ED

To the extent that the Veteran has ED, such was not manifest during service and there is no credible proof linking ED to service. Moreover, to the extent that the Veteran contends that ED is related to PTSD, he is not service connected for PTSD amd that theory of entitlement fails.  See 38 C.F.R. § 3.310 (2017).

C.  Sleep Apnea

The Veteran contends that his sleep apnea was incurred in service.

STRs are silent as to treatment for sleep disorders or an assessment of sleep apnea.

Review of the Veteran's VA treatment records reveals frequent notations concerning the Veteran's mild sleep apnea.  The Veteran was afforded a VA pulmonary sleep study consultation in July 2008.  At this time, the consulting physician reported that the study suggested mild sleep apnea.  The physician referred the Veteran to the VA Pulmonary Outpatient Clinic for possible "smart" continuous positive airway (CPAP) trial.

In August 2009, VA sent the Veteran a letter, which stated that the Veteran had been prescribed a CPAP system for sleep apnea, hypoxemia, or another condition which the Veteran's physician felt would benefit him.  The letter also indicated that the Veteran would be enrolled in a CPAP follow-up program.  As noted above, subsequent VA treatment records show that the Veteran participated in a sleep study group therapy that ended in September 2010.

In the March 2010 VA FORM 21-4138 mentioned above, the Veteran contended that he had been suffering from sleep apnea which had been diagnosed by VA.  He added that "to cope with the problem," he had been issued CPAP equipment.  Prior to this submission, the Veteran had not mentioned sleep apnea.

Review of subsequent VA treatment records reveal that that the Veteran reported his sleep apnea on a regular basis during routine examinations and testing for other medical concerns.  Furthermore, his use of the CPAP was regularly monitored and evaluated as to the efficacy of the prescription's parameters.  The Veteran also participated in telephone outreach services in which VA clinicians addressed his sleep apnea concerns.

At the November 2016 Travel Board hearing, the Veteran testified that he became aware of sleep apnea in service, because of constant loud snorning.  He also stated that he was sometimes not able to sleep; when he did sleep he was "so tired and that's when all the snoring came out."

In February 2017, the Veteran underwent a polysomnography through Sleep Diagnostic, a private service provider.  The sleep study report provided extensive information as to the current state of the Veteran's sleep apnea, including sleep summary comparative data.

The February 2017 4 statements, mentioned above, took note of the Veteran's sleep apnea.  The military buddy wrote that the Veteran's loud snoring caused other soldiers to get angry with the Veteran.  The Veteran's friend wrote that the Veteran has had problems sleeping all the 30 years they had been together; she also added that his snoring forced her to sleep in a different room.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's sleep apnea is not warranted.

As discussed above, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton, supra.  However, the weight of evidence is against a finding that the Veteran's sleep apnea is related to his service.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of sleep apnea, a disease involving specialized knowledge is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's sleep apnea is not susceptible of lay opinion and requires specialized training. See Jandreau, supra. (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his sleep apnea. See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

Although the Veteran has maintained that his sleep apnea was incurred in service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Board finds the silence in the Veteran's STRs as to treatment for sleep disorders or an assessment of sleep apnea more probative than the Veteran's lay contentions.  The earliest treated complaint of sleep apnea and assessment occurred in July 2008, 20 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).

In summary, the evidence of record does not support that the Veteran's current sleep apnea was incurred in or aggravated by active service, foreclosing the possibility of nexus between sleep apnea and active service.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.

D.  Right Shoulder Disorder

The Veteran contends that he injured his right shoulder during athletic activities in service and has had on-going symptoms thereafter.

A March 1987 screening note of acute medical care in the Veteran's STRs noted that the Veteran stated that his shoulder popped out of place.  The STR does not indicate whether the right or the left shoulder was involved.  The first episode, as reported, occurred one month earlier while playing basketball.  The Veteran stated that another player manipulated his shoulder back into place, so he did not report for medical care.  However, a second episode occurred the evening prior to the note and the Veteran complained of pain.  He was referred to orthopedics for a consultation.  The referral document indicated that x-rays were ordered.  Otherwise, STRs are silent as to aa to a shoulder disorder.

A review of the Veteran's VA treatment records reveals that the Veteran complained of constant right shoulder pain in 2004 and 2005.  An examiner provided an impression of a right shoulder sprain in August 2004; however, he also opined that x-ray imaging revealed that there was no fracture present.  Notes from October 2010 reported that the Veteran had left shoulder pain.

In the March 2010 VA FORM 21-4138 mentioned above, the Veteran wrote that he was still experiencing problems with a "recurrent dislocated" right shoulder.  The Veteran added that his latest VA examiner found that the injury was on-going and chronic to the extent that he required physical therapy (PT) and pain medication.  In a primary care note of November 2005, an examiner noted that the Veteran reported that the "shoulder [was] not really an issue."

The Veteran received on-going consultation for his right shoulder through 2009 and 2010.  He was also afforded periodic examinations, testing, and x-ray imaging services.  The Veteran frequently complained of pain, relayed his account of dislocation/popping-out and received assessments of degenerative joint disease (DJD).

In a January 2010 VA physical medicine consultation, an examiner provided a provisional assessment of arthralgia of the right shoulder, noting that the Veteran reported dislocation.  Upon x-ray imaging, no dislocation was identified; however, arthritis was present.  The Veteran, according to the examiner, reported that his right shoulder pain began a month earlier, adding that this had occurred 10-12 times in the past.  The Veteran was referred for PT

VA treatment records from 2010 reflect that the Veteran received PT to alleviate pain in his right shoulder.  .  Throughout this period of PT the Veteran's pain was noted to be chronic.  Pain was identified in the area from the posterior to the apex of the right shoulder.

At the November 2016 Travel Board hearing, the Veteran testified that his shoulder frequently "comes out of joint."  He also stated that he did not seek treatment for his right shoulder disorder for several years after service.  The Veteran indicated that his right shoulder was presently a lot stronger.

The February 2017 4 statements including that of the Veteran, mentioned above, are silent as to a right shoulder disorder.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the Veteran's right shoulder disorder.

The evidence of record indicates that the Veteran complained that his shoulder popped out of place twice during service.  The first occurrence, according to the Veteran's account in the March 1987 STR, was rectified by a basketball team mate's "manipulations."  As to the second occurrence, STRs are silent as to any course of treatment other than a referral to orthopedics.  The evidence of record demonstrates that the Veteran next sought treatment for right shoulder pain in 2004, at which time an examiner provided an assessment of right shoulder strain.  The evidence of record shows that the Veteran next sought treatment in 2009.  During this period of VA treatment, x-ray imaging revealed the presence of DJD of the right shoulder.  X-ray imaging revealed no indications of right shoulder dislocation.

Clearly, the Veteran is competent to report the on-set of his right shoulder pain and that it continued; however STRs subsequent to March 1987 are silent as to a right shoulder disorder.  The first evidence of record post-service of a right shoulder disorder occurred in 2004, 17 years of the second in-service episode report of the right should "popping out."  Impressions at this time were of right shoulder strain, not dislocation.  And in 2009-the latest period of right shoulder medical treatment-x-ray imaging revealed DJD.  This evidence is inconsistent with a post-service report of on-going right shoulder "popping out" symptoms.  Although the Veteran reported a prior history, he had recovered.  The Board finds this evidence to be both credible and probative.

In summary, the Veteran's report of on-going symptoms are inconsistent with STRs after March 1987 and VA treatment records of 2004-2005, which provided an impression of a right shoulder strain, and x-ray imaging of 2009 which identified DJD of the right shoulder.  The evidence of record indicates that the Veteran recovered from his in-service injury and developed unrelated an unrelated right shoulder strain in 2004 and DJD of the right shoulder in 2009.  Therefore, the Veteran's statements advanced in support of his claim are not credible.

In light of the silence in the STRs after March 1987 and absence of post-service treatment records within one year after service, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Finally, there is no credible evidence of continuity of symptomatology since separation from service.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.

E.  Hypertension

The Veteran contends that he was diagnosed with hypertension while in service which has worsened over the past decades.

The Veteran's STRs are silent as to a diagnosis of hypertension.  Furthermore, the Veteran indicated in a January 1988 Dental Patient Health History report that he had never had high blood pressure.

A November 1999 VA treatment record, an examiner reported that the Veteran presented to establish care.  At this time, the Veteran indicated that he had been diagnosed with hypertension 3 years earlier.  The examiner further noted that the Veteran's blood pressure readings had been as high as 180 systolic.  Review of subsequent VA treatment records reveals that the Veteran sought regular medical advice, assessments, and medication evaluation for controlled hypertension to October 2013.

In March 2009, the Veteran submitted a letter regarding his high blood pressure and diabetic condition (which is not before the Board).  He contended that these illnesses were creating additional health risks.  He included a list of his medications.  He wrote that his left ventricle was flowing at 40 percent and his elevated blood pressure has contributed to his heart condition.  Moreover, the Veteran contended that the enumerated medications have impacted his quality, highlighting ED, as discussed above and below.  In closing, the Veteran wrote that he has been out of the military for over 20 years and could have possibly made claims at that time.

In the March 2010 VA FORM 21-4138, noted above, the Veteran wrote that he desired to be re-evaluated problems that he has with hypertension.  Here, the Veteran contended that he had been diagnosed with hypertension by medical staff at Fort Huachuca, Arizona while in service.

In February 2017, the Veteran submitted a letter.  In pertinent part, he reported that he was unable to locate private medical records concerning treatment for hypertension.

At the November 2016 Travel Board hearing, the Veteran responded to a question from the undersigned VLJ as to the first time that he was told that he had hypertension.  The Veteran testified that he reported to a doctor at Fort Huachuca and his blood pressure was extremely high and the doctor advised that the Veteran may have to start taking medication; however, the doctor did not write a prescription.  The Veteran added that the doctor gave him a 7-day supply of medication.  The Veteran further testified that he became aware of hypertension during a physical for a job "probably a year after service."  As noted above, the Veteran further testified at the hearing that his ED is either due to PTSD, some of the medications he received, or both.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the Veteran's hypertension.

In light of the silence in the STRs after March 1987 and absence of post-service treatment records within one year after service, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Finally, there is no credible medical evidence of continuity of symptomatology since separation from service.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for right shoulder disorder is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


